In computing a judgment for money, the prayer operates as a maximum limit or ceiling upon the findings on the evidence. In computing a net judgment such as in the present case, the prayer in the petition and the prayer in the counterclaim control in the same manner in arriving at the interests of the respective parties under each's claim. The net judgment is the difference between the interests of the parties as so computed.
A party may admit liability and claim a right to a larger sum than he has admitted owing. If so, I see no objection to a prayer which requests judgment for the net difference. A net judgment within such a prayer is proper if the items used in the computation are the same as those in the pleadings. In the present case, the second cause of the counterclaim does, in effect, admit liability in the amount of $824.52. The judgment is thus within the prayer and supported by the evidence. I therefore concur in the judgment of affirmance.